Exhibit 10.4

 

 



PROMISSORY NOTE

 

August 2, 2012 $ 35,000.00

 

 

Whereas Charles M. Basner, (“Lender”), having an address of 10 Orchard Blossom
Rd., Windham, NH 03087, has loaned $ 35,000.00 to Kenergy Scientific, Inc.,
formerly SpeechSwitch, Inc. (“Borrower”), a New Jersey corporation, having an
address of 6 Minneakoning Rd., Flemington, NJ 08822 on this 2nd day of August,
2012, receipt of which is acknowledged;

 

Now, Therefore, the parties agree as follows:

 

Borrower shall pay Lender the full sum of $ 35,000.00, plus 7 % per annum
interest on or before February 2, 2013. In the event that Borrower fails to make
payment in full on that date, then this Note shall automatically become a
default instrument and Lender may take whatever action he may elect to recover
his loss, including legal action, with continuing accrual of 7 % per annum
interest, and attorney’s fees.



 







Date:Auguat 2, 2012 Kenergy Scientific, Inc.(formerly SpeechSwitch, Inc.)  
By: /s/ Kenneth Glynn   Kenneth Glynn
Chief Executive Officer



 

 